Title: To Thomas Jefferson from James Monroe, 16 December 1800
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond 16. Decr. 1800.

We are yet ignorant of the issue of the election that is, whether you are a head of the secondary object. It is believed that every other point is settled. On this however it is best to say but little by post. I shod. not perhaps write you by it, were it not to inquire whether you have seen Craven or heard of him, and what dependance you think I may put in Darrelle as a purchaser of my land above Charlottesville. I wait yr. answer, on rect. of which I immediately sit out for Albemarle to make some disposition of that tract, by lease if not by sale.Genl. Davie called but sd. nothing of his treaty. What think you of the probable price of tobo. &ca. Do you think my land wod. be an object worthy advertising at the federal town, in Lancaster & York town, specifying the price I wod. take for it. We are tolerably well & all desire to be affecy. remembered to you. Sincerely I am yr. friend & servt

Jas. Monroe



If you wish I will send you a copy of my communication respecting the conspiracy of the Slaves.

